Title: Mary Smith Cranch to Abigail Adams, 16 January 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My Dear Sister
      Braintree Janry 16th 1785
     
     Not one line from my dear Sister have I reciev’d sinc last September. What can be the reason? I hope the letters we have written to you are all come safe to your Hands and that you have had no great expence in geting them. We have done all we could to prevent it. John Cranch tells us of a large Pacquit coming from the Hague by the English Ambassador which Mr. Elworthy sent to you. I hope one of them was mine the first I sent you. It was directed to be sent to London but Uncle Smith thought you would be at the Hague and sent it to Holland.
     I long to know what you have been doing since you wrote last. What you have seen and whether you can speak French glibly. Where Cousin Nabby is, whether in a Nunnery or not. If She is how She likes it. What success my dear Brother meets with, and above all when you will come Home. Indeed my Sister Braintree is a dull place without you. I missd you Sadly in the Summer, but this Winter much more. Mr. Cranch keeps in Bostoon as usual, but he has mov’d his Lodgings to a Brother of the Mr. Fosters where he was when you went away. He is now well accomidated with room enough. The People neat sensible and obliging. We have been blessed with Health, excepting little indispositions now and then some times. I have had more Rhumatick Pains this winter than I ever had in my life. Betsy has not had one of her Ill turns since you went away, I hope She has out grown them. I heard last week from Haverhill. They were all well. Sister Says you said you should send the children some stockings. Charles is in want of some. I have bought two pair for him. Your Mother Hall is well, desires I would give her Love to you all. Our Germantown Friends affairs are yet in a bad way, and Cousin Jo is again shut up in Boston. He open’d a shop in town. He had goods of Mr. Swan and others upon commission, but he could not do business enough to pay his rent and support his Family and make payments as they expected. Mr. Swan more careful than the others Siez’d every thing he had in his Shop which oblig’d him to Shut up. I pity them from my Heart. What can they do next. The House is strip’d of almost all the furniture. You may remember a consignment of about four Hundred pound Sterling that Mr. Bond Who married Hannah Cranch sent him. I fear he will lose the greatest part of it. He happen’d to come to Boston just as he shut up, part of his goods were among those that Mr. Swan took. Most of them were Sold and the Money Spent. He has got part of the Firniture made over to him. Their distresses are very great and will be greater I fear.
     Mr. Bond is a little sprilly kind good natur’d sensible Man. They hop’d to have seen you in the West. You would be diverted to hear him give an account of the Preparations that were made to recieve you. Their Houses were all set in order, and new cloaths purchased to waite upon your Ladyship in. John Cranch had his Hair dress’d and Powder’d a thing which was never done but twice before in his life. A new Hat was procur’d and a pair of Buckels were put into his shoes which had not been fastend with any thing but shoe strings for Seven years before. John Palmer had a new coat &c. and was greatly concern’d least the Lane leading to his House should not be wide enough to admit your carriage to come up to the Door. But poor Creatures how you dissapointed them by landing at Dover. If you should go to England again you must if you can, make them a visit.
     Mr. Thacher was installed on wednesday last, and on thursday evening he married Judge Quincy to Miss Gerrish. I expect to see a pompous account of it in the news Paper. I was in Boston yesterday. All our Freinds were well. Mrs. Otis and Mrs. Guild are in a very thriving State. The Doctor and Aunt Tufts are well. Aunt has had her Health better than common this winter. Lucy has been with her for above a month. You never saw such a fine winter as we have had thus far. We have had fine slaying for Six Weeks without any interuption. Snow enough and not a Bank to be Seen. You may turn out of the road better than in Summer.
     Mr. Tyler had determin’d to carry all our Children to Haverhill this week in his sleigh but the court sets in Boston and will prevent him he thought, it would have been up. His business I think increases and as far as I can judge he attends it with steadiness. He has his share at this court. Billy is now at home and will write to cousin John if the vesel does not sail too soon for him. He is Studous and behaves well, is determin’d to study Law if he lives to come out of College, hopes for the Company of his Cousin next spring. Your Neighbours are all well, and desire to be remember’d to you. Mrs. Quincy sends her Love to you. Uncle Quincy has been confin’d to his chamber above two months with the Rhumatism in his Hip and Leg. He is better but not down Stairs yet. I frequently visit him. He sends his Love too, and indeed I do not know Who does not, so pray excuse me for the future from particularizing. I am out of all patience with my Letters. They are all narritive, do not expose me to any body. Pray find some way to let me hear from you oftner. Remember me kindly to Mr. Adams and my Cousins and believe me at all times your affectionate Sister.
    